i          i       i                                                                                  i         i        i




                                      MEMORANDUM OPINION

                                                No. 04-10-00197-CV

 IN RE ALICE M. PUIG IN HER INDIVIDUAL CAPACITY AND IN HER CAPACITY
 AS THE INDEPENDENT ADMINISTRATRIX OF THE ESTATE OF ALICIA PRIETO
                       PUIG, AND CHARLES B. PUIG

                                         Original Mandamus Proceeding1

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: June 2, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On March 8, 2010, relators filed a petition for writ of mandamus. On March 22, 2010,

relators filed a motion to stay the underlying suit. The court has considered relators’ petition for writ

of mandamus and the response and reply of the parties. The court is of the opinion that relators are

not entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion to

stay the underlying proceedings are DENIED. See TEX . R. APP . P. 52.8(a).

                                                                  PER CURIAM



           1
          … This proceeding arises out of Cause No. 2009-CVQ-001187-D2, styled Puig Bros. Corp., et al. vs. Alice
M. Puig, As Independent Administratrix of the Estate of Alicia Prieto Puig, Deceased, et al., in the 111th Judicial District
Court, W ebb County, Texas, the Honorable Raul Vasquez presiding.